Title: From Thomas Jefferson to C. W. F. Dumas, 20 May 1785
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris May 20. 1785.

I am honored with your favor of the 10th. inst. and am sorry it is not in my power to answer any one of the questions proposed in the papers inclosed to me. They relate altogether to the lands and culture of South Carolina, which are so totally different from those of Virginia that I am unable to give any information on the  subject. The staples of S. Carolina are rice and indigo; those of Virginia tobacco, and wheat. Nor have I ever been in S. Carolina. At present there is nobody in Paris from that state or I would have taken pleasure in procuring answers to the questions. I reinclose the papers.
I thank you for your congratulations on my appointment to this court. I shall be happy to have the advantage of your correspondence, as the public service will be best promoted by a free communication among it’s servants. I have found the speediest channel of conveiance to be the post, but the Couriers of the Dutch Ambassador the safest. I have taken an hotel on the Cul-de-sac Tetebout près de la comedie Italienne, to which you will be so good as to direct your letters. I have hitherto directed my letters to you generally at the Hague, and beleive it has sufficed. If a more special direction be necessary I will ask the favor of you to advise me of it. Mr. Adams departs for London this day. I have the honour to be with much respect Sir your most obedt. humble servt.,

Th: Jefferson

